CLAY, Circuit Judge,
dissenting.
I respectfully dissent from the majority opinion because the district court should be afforded the initial opportunity to determine whether summary judgment is appropriate on the merits of Plaintiffs’ Title VII claims and Plaintiff Chandler’s and Plaintiff Collins’ breach of contract claims.

Plaintiffs’ Title VII Claims

Plaintiffs Deborah Chandler, Kem Collins, Mary Cox and Gina Morris filed their complaint in federal district court on October 1, 1999. The complaint alleged five counts containing the following claims for all Plaintiffs, unless otherwise specified: (1) failure to train and promote because of sex in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.; (2) a breach of contract claim by Plaintiffs Chandler and Collins based on their respective settlement agreements with Vulcan in which Vulcan had promised to afford them certain training opportunities; (3) sexual harassment in violation of Title VII; (4) intentional tort of outrageous conduct; and (5) for Plaintiff Collins, retaliatory termination in violation of Title VII and/or due to her union activity.
The district court dismissed Plaintiffs’ Title VII claims for failure to train, failure to promote and sexual harassment on the jurisdictional ground that Plaintiffs had filed their federal court complaint prior to receiving “right to sue” letters from the EEOC. The district court never addressed whether dismissal of these Title VII claims was appropriate on the independent ground that these claims lacked merit.
As correctly noted in the majority opinion, the district court’s dismissal of the *543Title VII claims on the “jurisdictional” ground was erroneous pursuant to our decision in Parry v. Mohawk Motors of Michigan, 286 F.3d 299 (6th Cir.2000). The majority, however, proceeds to dispose of Plaintiffs’ Title VII claims on the ground that there is no genuine issue of material fact that Plaintiffs suffered sex discrimination in promotions and training. Although it is technically proper for this Court to affirm the district court’s decision based on any grounds supported by the record, I respectfully submit that the record in this case is by no means clear. The prudent approach would be to reverse the grant of summary judgment on the Title VII claims and afford the district court the initial opportunity to determine the propriety of summary judgment on the merits of these claims.

Plaintiff Chandler’s and Plaintiff Collins’ Breach of Contract Claims

The district court also dismissed Plaintiff Chandler’s and Plaintiff Collins’ breach of contract claims on a “jurisdictional” ground. The crux of the contract claims was that Chandler’s and Collins’ respective settlement agreements obligated Vulcan to provide them with “full and complete training” for particular “hourly-rated” positions. The district court never reached the merits of these claims, instead concluding that Chandler and Collins were required to have filed charges of discrimination with the EEOC before seeking to enforce the settlement agreements.
The district court based its decision primarily on Parsons v. Yellow Freight Sys., Inc., 741 F.2d 871 (6th Cir.1984). Parsons addressed the effect of a settlement agreement to which the EEOC is a signatory on a plaintiffs ability to file suit for a breach of that agreement. The Parsons Court held that exhaustion of administrative remedies was required — i.e., the plaintiff needed to first file an EEOC charge— because “the contract itself [was] a product of EEOC action and the EEOC [was] a signatory to the contract.” Id. at 874. Here, the EEOC was not a signatory to Chandler’s and Collins’ settlement agreements, nor was the EEOC even involved in negotiating them. Thus, Parsons is not on point.
Congress created the EEOC “to settle disputes through conference, conciliation, and persuasion before the aggrieved party was permitted to file a lawsuit.” Alexander v. Gardner-Denver Co., 415 U.S. 36, 44, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974). As this Court has explained:
The purpose of filing a charge of discrimination is to trigger the investigatory and conciliatory procedures of the EEOC. An EEOC charge notifies potential defendants of the nature of a plaintiffs claims and provides the opportunity for the parties to settle claims before the EEOC instead of litigate them.
Cleveland Branch, N.A.A.C.P. v. City of Parma, 263 F.3d 513, 534 (6th Cir.2001) (citing Davis v. Sodexho, Cumberland Coll. Cafeteria, 157 F.3d 460, 463 (6th Cir.1998)). This purpose would not be furthered by requiring Chandler and Collins to file EEOC charges alleging breaches of their settlement agreements. The goal of voluntary compliance was met when their initial claims about discrimination in training were resolved by conciliation. Chandler and Collins merely seek compliance with their agreements. The foundation of their claims lies in contract, not Title VII, and therefore exhaustion should be unnecessary. See Cisneros v. ABC Rail Corp., 217 F.3d 1299, 1305 (7th Cir.2000) (holding that plaintiff was not required to file an EEOC charge before suing to enforce a settlement agreement to which the EEOC was not a party; the civil action was “not based on an alleged discriminatory act” but rather “on the alleged breach of those *544contracts”). As with Plaintiffs’ Title VII claims, I would reverse the grant of summary judgment on the breach of contract claims and afford the district court the opportunity to consider whether summary judgment on the merits is appropriate.

Plaintiffs’ Outrage Claims and Plaintiff Collins’ Retaliatory Discharge Claim

Plaintiffs have proffered no substantive argument on appeal regarding the district court’s dismissal of their state law tort claim for outrage, nor has Plaintiff Collins proffered any argument regarding the dismissal of her retaliatory discharge claim. Since the district court addressed the merits of these claims before granting summary judgment, it is appropriate for the Court to affirm summary judgment for Vulcan on these claims. See United States v. Elder, 90 F.3d 1110, 1118 (6th Cir.1996) (“[I]t is a settled appellate rule that issues adverted to in a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed waived.”) (quotation marks and citation omitted).

Inadequacies of Plaintiffs’ Counsel

Last, I take issue with Part II of the majority’s opinion, which constitutes nothing more than inappropriate dictum concerning Plaintiffs’ counsel’s alleged lack of integrity. I concur that counsel’s statement in his mandatory Rule 26 initial disclosures statement about having Plaintiffs’ right to sue letters in his possession, custody or control was false. Whether the falsity of that representation stemmed from a deliberate attempt to deceive, incompetent case management or a good faith belief that he had the right to sue letters in hand cannot be derived from the record before us. Accordingly, this Court is in no position factually or jurisdietionally (under Federal Rule of Civil Procedure 11) to impugn the integrity and honesty of Plaintiffs’ counsel.
For the aforementioned reasons, I dissent. I would REVERSE the grant of summary judgment on Plaintiffs’ Title VII claims and Plaintiff Chandler’s and Plaintiff Collins’ breach of contract claims and remand for further consideration by the district court as to whether summary judgment is appropriate on the merits.